DETAILED ACTION
This Non-Final Office action is in response to Applicant’s filing 04/23/2020.  Claims 1-18 are pending.  The earliest effective filing date of the present application is 09/15/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations of “signal” in lines 5, 8, and 9.  There is insufficient antecedent basis for these limitations because it is unclear to the examiner if these are the same signal or different signals.  They are worded the same as “signal” so they could be the same or different.  The examiner finds this to render the claim indefinite.  Appropriate correction is required. 
Claims 3 and 11 that recite the term “APP” throughout the claim.  This renders the claim indefinite as the bolding makes this unclear to the examiner.  It is unclear if something is intended with the capitals, or if Applicant simply meant an application.  Appropriate correction is required.  
Claim 1 recites the limitation “a parking space information” in line 15.  However, in line 1 Applicant recites “parking space state information.”  This renders the claim indefinite as it is unclear to the examiner if these are the same or different parking space information.  Appropriate correction is required. 
Claim 1 recites the limitation “the parking space” in line 20.  There is insufficient antecedent basis for this limitation in the claim as “a parking space” has not been recited prior to this.  
Claim 1 recites the limitation “the vehicle license plate number” and “a parking space state information” in lines 22-23.  For the license plate number, Applicant has not recited this before this recitation and therefore there is a lack of proper antecedent basis.  Further, for the parking space state information, this was recited prior to this in the preamble, and therefore this needs proper antecedent basis.  This renders the claim indefinite.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 2012/0095791 to Stefik et al. (“Stefik”).
With regard to claim 1, Stefik further discloses a parking space service and management system based on parking space state information1, characterized by: 
 	the said parking space service and management system comprising a cloud server (1), and a supervisor terminal (2), a driver terminal (3), a vehicle detection module (4), a field terminal component (5) and a parking enforcement terminal (6) connected by signal to the cloud server (1) (see e.g. Fig 1 for all devices connected; Fig 3; [0066] where the parking spot can be displayed on an electronic map that is linked to everything; [0099]; [0139]; [0145]; table 9); 
 	the said supervisor terminal (2), the driver terminal (3), the field terminal component (5) and the parking enforcement terminal (6) being all integrated with an electronic map module (7) connected by signal with the cloud server (1) (see e.g. Fig 1 for all devices connected; Fig 3; [0066] where the parking spot can be displayed on an electronic map that is linked to everything; [0099]; [0139]; [0145]; table 9); 
 	the said supervisor terminal (2) and the driver terminal (3) being connected by signal, and both the supervisor terminal (2) and the driver terminal (3) being connected by signal to the vehicle detection module (4), the field terminal component (5) and the parking enforcement terminal (6) (see e.g. Fig 1 for all devices connected; Fig 3; [0066] where the parking spot can be displayed on an electronic map that is linked to everything; [0099]; [0139]; [0145]; table 9); 
 	the said cloud server (1) being used to receive, store, process and update all car park information and vehicle information (abstract; [0088], table 2; [0102]; table 3); 
 	the said supervisor terminal (2) being used to upload a parking space information to the cloud server (1), as well as monitor an abnormal state of the parking space and notify a supervisor for in-time management, being also used to assist a driver for completing a parking (abstract; [0066]; [0098]; [0185]); 
 	the said driver terminal (3) being used to transmit a parking space demand information to the cloud server (1) for reservation and amendment of the parking space (see [0022] request from customer is received; [0023]; [0025]); 
 	the said vehicle detection module (4) being used to detect a parking space state and/or automatically recognize the vehicle license plate number, and transmit a parking space state information to the cloud server (1), the supervisor terminal (2), and the driver terminal (3) (see abstract, occupancy sensors; [0020-23]; [0057]); 
 	the said parking enforcement terminal (6) being used for supervising illegal parking (Table 3, The parking fine may include a multiplier based on the amount of time that the vehicle is parked illegally and, optionally, some of the collected money can go towards Alice's award.).  

With regard to claim 2, Stefik further discloses the said cloud server (1) being also used to receive, store, process and update a transaction information (see e.g. [0088]) and a heartbeat message (see [0084] the periodic/heartbeat messages); wherein, the car park information including at least the parking space information and the parking space state information of the same car park ([0021-22]); the said parking space information comprising at least a parking space code, dimensions of the parking space, an available period and a limit for the parking duration; the said parking space state information being kept under the parking space code, including at least the parking space code, a parking space state as well as a time for state change; wherein, the parking space state including at least 13 types of states for normal occupation, occupation without check-in, occupation without check-out, parking space available, parking space reserved, parking space vacant without check-out, parking space faulted, parking space unavailable, parking space specific for permit parking, parking space for temporary parking, parking space respondent, rechargeable parking space and parking space for automatic parking; the vehicle information including at least the vehicle license plate number, as well as the parking space demand information, the parking space reservation information and the parking information kept under the vehicle license plate number; the said parking space demand information including at least a name of destination, the vehicle license plate number, a parking start time, a parking duration and the vehicle respondent; the said parking space reservation information including at least the parking space code as reserved, the vehicle license plate number, a scheduled parking start time and the parking duration; the said parking information including at least the vehicle license plate number and the parking space code, the time for check-in of the parking space and the time for check-out of the parking space; the said check-in of the parking space referring to a report or an action for a driver to express his parking intention, to accept terms and conditions of the parking service and management, to confirm an initiation of a parking; the said check-out of the parking space referring to a report or an action for a driver to acknowledge a parking fact, to accept the terms and conditions of the parking service and the management, to confirm a termination of a parking; the said vehicle respondent meaning a vehicle in a process of hearing for an abnormal complaint; the said cloud server (1) synchronizing the parking space information and the parking space state information for each of above parking space, as well as the parking space reservation information and the parking information corresponding to parking on the parking spaces to the electronic map module (7); the said electronic map module (7) receiving the information transmitted by the cloud server (1), having it presented through the supervisor terminal (2) , the driver terminal (3) , the field terminal component (5) and the parking enforcement terminal (6); the said electronic map module (7) comprising a planar graph of parking space state with navigation function; the said planar graph of parking space state including the parking space information, the parking space state information, the parking space reservation information and the parking information of all parking spaces in the car park; the said supervisor terminal (2) being also used to assist the driver for booking of the parking space, amendment and cancellation, check-in of the parking space, check-out of the parking space and fee collection, and used to collect evidence for the abnormal state of the parking space and have it distributed to the driver terminal (3) for management or the parking enforcement terminal (6) for accusation; the supervisor checking the parking space state information in the car park through the electronic map module (7) of the supervisor terminal (2) and navigating to the corresponding parking space according to the positioning and navigation of the electronic map module (7); the cloud server (1) synchronizing the parking space state information, the parking space reservation information and the transaction information to the supervisor terminal (2); the said driver terminal (3) being also used to check in the parking space, check out the parking space, make payment and extend the parking duration, as well as collect evidence for the abnormal state of the parking space and have it distributed to the supervisor terminal (2) for report and complaint, or the parking enforcement terminal (6) for accusation, the driver checking the parking space state information in the car park through the electronic map module (7) of the driver terminal (3), and navigating to the corresponding parking space according to the positioning and navigation of the electronic map module (7); the cloud server (1) synchronizing the parking space demand information, the parking space reservation information, an information for entry and exit, the parking information and the transaction information to the driver terminal (3); the parking enforcement terminal (6) being used to check the parking information of any parking space, collect evidence, record and enforce an illegal vehicle by comparing the parking information with the actual vehicle standing information; an enforcement officer checking the abnormal information of the parking space in the car park through the electronic map module (7) of the parking enforcement terminal (6) and navigating to the corresponding parking space according to the positioning and navigation of the electronic map module (7) for enforcement; the parking enforcement terminal (6) being also used to receive, store and process an information for complaint or accusation from the supervisor terminal (2) and the driver terminal (3), and enforce an illegal vehicle after verifying the information for complaint or accusation; the said field terminal component (5) comprising a parking space field terminal (51) and a car park field terminal (52); both the said parking space field terminal (51) and the car park field terminal (52) including a displayer, and a communication module, a payment module and a human-machine interface connected to the displayer, the payment module being connected to the communication module and the human-machine interface, respectively; the said displayer representing the parking space information, the parking space state information and the parking information of the corresponding parking space in text, graphic and/or acousto-optic signal; the said communication module being connected by signal to the cloud server (1), the supervisor terminal (2), the driver terminal (3) and the parking enforcement terminal (6) respectively; the cloud server (1) synchronizing the parking space information, the parking space state information, the parking information and the reservation information corresponding to all parking spaces in the car park to the car park field terminal (52); the cloud server (1) synchronizing the parking space information, the parking space state information, the parking information and the reservation information corresponding to the parking space to the parking space field terminal (51) (see [0088]); the said parking space field terminal (51) presenting the corresponding parking space information, the parking space state information, the parking space reservation information and the parking information, used for the driver to book the parking duration, as well as check in and check out the parking space and make payment; the said car park field terminal (52) presenting the planar graph of parking space state (see e.g. [0066], [0099], [0139], [0145], table 9, [0174]), as well as the parking space information, the parking space state information, the parking space reservation information and the parking information of all parking spaces in the car park, used for the driver to book the parking duration, as well as check in and check out the parking space and make payment (see [0128] dimensions; [0098] for QR code and associated data; the examiner refers to the portions cited above to show that the system is fully capable of handling any labeled data that Applicant recites here; [0020] everything is done in real-time, or capable of being performed in real time).  

With regard to claim 3, Stefik further discloses the said supervisor terminal (2) comprising a PC supervisor terminal (see abstract “server” and associated text throughout description) and an APP supervisor terminal with camera function (see e.g. [0098] where the parking device has an application on it and camera functionality; [0056], [0074], [0141]); the said PC supervisor terminal displaying a parking planar graph of the car park and a dynamic information of vehicle entry and exit of the car park; the said dynamic information of vehicle entry and exit including at least the parking space code, the vehicle license plate number, scheduled parking start/end time, actual parking start/end time, entry or exit, check-in or check-out of the parking space, type of amendment and time, parking space reallocation and corresponding parking space state information; the dynamic information of vehicle entry and exit taking time as master axis, with current information ahead of historical information, and abnormal information prior to normal information; the APP supervisor terminal being used to display the planar graph of parking space state and provide navigation for the supervisor, being also used to realize parking space management, collect evidence and make complaints, and book, check in and check out the parking space on behalf of customers and accept payment, as well as collect evidence of violation vehicles and report it to the parking enforcement terminal (6); the said driver terminal (3) comprising a PC driver terminal and an APP driver terminal with camera function; the said PC driver terminal being used to display the planar graph of parking space state, the APP driver terminal being used to display the planar graph of parking space state and provide navigation for the driver, being also used to collect evidence and make complaints, book the parking space on-site, make payment, check in and check out the parking space; the said parking enforcement terminal (6) comprising a PC parking enforcement terminal and an APP parking enforcement terminal with camera function; the said PC parking enforcement terminal being used to display the planar graph of parking space state; the APP parking enforcement terminal being also used to display the planar graph of parking space state and provide navigation for the enforcement officer to achieve on-site evidence collection and enforcement (see above).  

With regard to claim 4, Stefik further discloses  1.1 publication of the parking space information, the supervisor or owner of the parking space publishing the parking space information on the cloud server (1) by use of the supervisor terminal (2); the said parking space information including at least the parking space code, dimensions of the parking space, the available period and the limit for the parking duration; 1.2 acquisition of the parking space reservation information, the driver uploading the parking space demand information to the cloud server (1) by use of the driver terminal (3); the said parking space demand information including at least the name of destination, the vehicle license plate number, the parking start time and the parking duration; the cloud server (1) matching the parking space demand information as received with the parking space information; feedback of the parking spaces successfully matched being provided to the driver by the driver terminal (3); the driver selecting applicable parking space by the driver terminal (3) and confirming a reservation; then the cloud server (1) updating the parking space reservation information to the supervisor terminal (2) and the driver terminal (3) respectively; the said parking space reservation information including at least the parking space code, the vehicle license plate number, the parking start time and the parking duration; 1.3 detection of parking space occupancy state, with the vehicle entry or exit of the parking space, the vehicle detection module (4) located in the parking space detecting the occupancy state change of the parking space; the vehicle detection module (4) transmitting the occupancy state information of the parking space to the supervisor terminal (2), the driver terminal (3) and the cloud server (1) respectively; 1.3.1 with the parking space been occupied as detected by the vehicle detection module (4), then the parking space occupancy state being the parking space occupied; the said cloud server (1) generating three types of the parking space states, normal occupation, occupation without check-in and occupation without check-out, according to the occupancy state information of the parking space, the parking space information, the parking space reservation information and the parking information; the said parking information including at least the parking space code, the vehicle license plate number and the time for check-in and/or check-out of the parking space; 1.3.2 with the parking space being vacant as detected by the vehicle detection module (4), then the parking space occupancy state being the parking space vacant; the said cloud server (1) generating four types of the parking space states, parking space available, parking space reserved, parking space vacant without check-out and parking space faulted according to the occupancy state information of the parking space, the parking space information, the parking space reservation information and the parking information; 1.4 all parking spaces in the car park being marked with text or graphic sign and color, and presented on the electronic map module (7) of the supervisor terminal (2), the driver terminal (3) and the field terminal component (5), according to the parking space states in steps 1.3.1 and 1.3.2; the drivers booking, checking in and checking out the parking spaces by use of the driver terminal (3); the supervisors managing the parking spaces by use of the supervisor terminal (2) (see Figs. 1-22).  

With regard to claim 5, Stefik further discloses the drivers reporting a fault or making complaints by use of the driver terminal (3); the supervisors making tour inspection for, collecting evidence of, managing the parking space or adjusting the parking space state information by use of the supervisor terminal (2); the detailed operation procedures for check-in of the parking space following the said step 1.3.1 being as follows: with the vehicle entry of the parking space, the driver terminal (3) receiving the occupancy state information of the parking space transmitted by the vehicle detection module (4) in the said step 1.3; the driver terminal (3) extending a welcome message to the driver, displaying the parking space code and requesting the driver to check in the parking space; with the driver confirming to check in the parking space, the driver terminal (3) transmitting a check-in information to the cloud server (1), which receiving and comparing the information; at the time of successful comparison, the cloud server (1) binding the vehicle license plate number and the parking space code, recording the time for check-in of the parking space, and providing feedback of an information for successful check-in of the parking space to the supervisor terminal (2) and the driver terminal (3); the check-in information including at least the parking space code, the vehicle license plate number, the time for check-in of the parking space, the scheduled parking end time and the parking duration; the detailed operation procedures for check-out of the parking space following the said step 1.3.2 being as follows:   prior to the vehicle exit of the parking space, the driver first checking out the parking space by use of the driver terminal (3); the driver terminal (3) transmitting a check-out information to the cloud server (1), which receiving and comparing the information; at the time of successful comparison, the cloud server (1) unbinding the vehicle license plate number and the parking space code, recording the time for check-out of the parking space, and providing feedback of confirmation information for the check-out of the parking space to the supervisor terminal (2) and the driver terminal (3); with the vehicle exit of the parking space, the change for occupancy state information of the parking space being detected by the vehicle detection module (4) and transmitted to the cloud server (1) through the cloud communication module; the cloud server (1) providing feedback of the information for successful check-out of the parking space to the supervisor terminal (2) and the driver terminal (3); the above-mentioned check-out information including at least the parking space code, the vehicle license plate number, and the time for check-out of the parking space (see Figs. 1-22).  

With regard to claim 6, Stefik further discloses the check-in of the parking spaces in the said step 1.2 being operated by use of the field terminal component (5), with detailed operation steps as follows: A. park-now, with the parking space state information presented on the said field terminal component (5), the driver transmitting the parking duration and the vehicle license plate number to the field terminal component (5) by use of the driver terminal (3), and selecting an available parking space through the field terminal component (5) to check in the parking space; the field terminal component (5) transmitting the information for the check-in of the parking space to the cloud server (1), the supervisor terminal (2) and the corresponding driver terminal (3) respectively; after receiving the information for the check-in of the parking space, the cloud server (1) binding the corresponding vehicle license plate number and the parking space code, recording the time for check-in of the parking space, providing feedback of the information for successful check-in of the parking space to the supervisor terminal (2) and the driver terminal (3); the parking space state being presented consistent with the check- in information; B. reserved parking, with the parking space reservation information transmitted to the field terminal component (5) through the driver terminal (3) by the driver; the field terminal component (5) comparing the parking space reservation information with the current time; when the comparison being matched, the field terminal component (5) transmitting the information for the check-in of the parking space to the cloud server (1), the supervisor terminal (2) and the driver terminal (3) respectively, the cloud server (1) binding the corresponding vehicle license plate number and the parking space code, recording the time for check-in of the parking space, providing feedback of the information for successful check-in of the parking space to the supervisor terminal (2) and the driver terminal (3); the parking space state being presented consistent with the check-in information; the check-out of the parking spaces in step 1.3.2 being operated by use of the field terminal component (5), with detailed operation steps as follows: the driver transmitting the check-out information to the field terminal component (5) by use of the driver terminal (3); the field terminal component (5) transmitting to the cloud server (1), the supervisor terminal (2) and the driver terminal (3) respectively confirmation information for the check-out of the parking space; with the vehicle exit of the parking space, the change of the parking space occupancy information being detected by the vehicle detection module (4) and transmitted to the cloud server (1) through the cloud communication module; the cloud server (1) transmitting to the supervisor terminal (2) and the driver terminal (3) the information for check-out of the parking space; the cloud server (1) unbinding the corresponding vehicle license plate number and the parking space code, recording the time for check-out of the parking space, and providing feedback of the information for successful check-out of the parking space to the supervisor terminal (2); the parking space state being presented consistent with the information for successful check- out; the said driver terminal (3) transmitting abnormal reports and complaints through the field terminal component (5), including the parking space fault, abnormal occupation of the parking space; the said supervisor terminal (2) managing the parking spaces on-site through the field terminal component (5) and by tour inspection, including the parking space unavailable, abnormal occupation of the parking space, and where necessary check-in and check-out of the parking space on behalf of the driver;   the said parking enforcement terminal (6) conducting field enforcement through the field terminal component (5) and by tour inspection, including applying a ticket and enforcing a violation (see e.g. [0020], [0066], [0077], [0098] and Figs. 1-22).  

With regard to claim 7, Stefik further discloses the said field terminal component (5) comprising the parking space field terminal (51); for the driver without the driver terminal (3), a parking method including steps as follows: according to the parking space state presented by the parking space field terminal (51), parking the vehicle in an available parking space; and inputting the parking duration and the vehicle license plate number through the parking space field terminal (51) to check in the parking space and make payment as required; the parking space state being presented consistent with the check-in information after successful check-in of the parking space; at the end of parking, first checking out the parking space through the parking space field terminal (51), and then moving the vehicle away from the corresponding parking space, the parking space state being presented consistent with fact of the parking space after successful check-out of the parking space; for the supervisor by use of the parking space field terminal (51), a parking space management method including steps as follows: checking the parking space of abnormal occupation according to the parking space state presented on the parking space field terminal (51), and entering the vehicle license plate number and abnormal fact through the parking space field terminal (51), recording and managing the abnormal; for the parking enforcement officer by use of the parking space field terminal (51), the parking space management method including steps as follows: checking the parking space of abnormal occupation according to the parking space state presented on the parking space field terminal (51); entering the vehicle license plate number and abnormal fact through the parking space field terminal (51); recording and managing the abnormal (see Figs. 1-22).  

With regard to claim 8, Stefik further discloses the said field terminal component (5) comprising the car park field terminal (52);   for the driver without the driver terminal (3), the parking method including steps as follows: after the vehicle entry of the car park, the driver checking and selecting the available parking space, parking the vehicle and recording the parking space code, and then inputting the parking space code, the vehicle license plate number and the parking duration through the car park field terminal (52) to check in and make payment as required; the parking space state being presented consistent with check-in information after successful check-in of the parking space; at the end of parking, entering the parking space code in the car park field terminal (52) to check out the parking space; the parking space state being presented consistent with fact of the parking space after successful check-out of the parking space; for the supervisor by use of the car park field terminal (52), the parking space management method including steps as follows: checking the parking space of abnormal occupation according to the parking space state presented on the car park field terminal (52); entering the vehicle license plate number and abnormal fact through the car park field terminal (52), recording and managing the abnormal (see Figs. 1-22).  

With regard to claim 9, Stefik further discloses the said normal occupation meaning successful check-in of the parking space by the corresponding vehicle on the parking space and within the limit for the parking duration of the parking space as checked-in; the said occupation without check-in meaning no check-in of, failure to check in the parking space or extended standing after check-out of the parking space by the corresponding vehicle on the parking space; when the said vehicle having not checked in, or having failed to check in the parking space, the vehicle license plate number being missing at occupation without check-in; for extended standing of and after checked-out of the parking space, the vehicle license plate number being that of the corresponding vehicle; the said parking space available meaning a corresponding parking space available for booking and parking; the said parking space reserved meaning a corresponding parking space been reserved and for parking by the corresponding vehicle only; the said parking space vacant without check-out meaning a parking space with the vehicle been exited, without check-out of or failure to check out the parking space; the said occupation without check-out meaning an extended stay beyond the limit for the parking duration with successful check-in by the corresponding vehicle; the said parking space faulted meaning a parking space unavailable caused by physical reasons; the said parking space state also including specific state which includes the parking space unavailable, the parking space specific for permit parking, the parking space for temporary parking, the parking space respondent, the rechargeable parking space and the parking space for automatic parking; the said parking space unavailable meaning a parking space not available for booking and parking; the said parking space specific for permit parking meaning a parking space under permit conditions accepted for booking and parking; the said parking space for temporary parking meaning a parking space for park-now only, and at the expire of the limit for the parking duration, the parking space must be checked out and the vehicle must be removed from the parking space, the parking space for temporary parking may be limited by permit conditions; the said parking space respondent meaning a parking space in a process of hearing for an abnormal complaint; the information for the parking space respondent being shielded in a searching result and at booking without being booked by the drivers; the said rechargeable parking space meaning a parking space equipped with EV power supply equipment for recharging of battery pack for electric vehicles or accessory power supply for on-board electric equipment; the said parking space for automatic parking meaning a parking space with infrastructure for automatic parking for vehicles with automatic or semi-automatic assisted parking system or automatic driving system (see Figs. 1-22).  

With regard to claim 10, Stefik further discloses out of the parking space state information in the said step 1.3, the parking spaces of occupation without check-in, occupation without check-out, vacancy without check-out and the parking space fault all meaning abnormal states; the cloud server (1) providing feedback of the information for the above-mentioned, four types of abnormal parking space states to the supervisor through the supervisor terminal (2), the supervisor managing the corresponding parking space through navigation by use of the parking space code and the planar graph of parking space state of the electronic map module (7), adjusting the parking space state information consistent with the current state of the parking space, and distributing the processing results to the cloud server (1) and the driver terminal (3), respectively; the driver collecting evidence of abnormal state of the parking space by use of the driver terminal (3) and reporting to the supervisor terminal (2) or making complaints to the parking enforcement terminal (6) with the collected evidence; the supervisor managing the parking spaces with abnormal state of the parking space by use of the supervisor terminal (2), adjusting the parking space state information consistent with the actual state of the parking space, collecting evidence of abnormal state of the parking space, and reporting to the parking enforcement terminal (6) with collected evidence; the parking enforcement terminal (6) processing abnormal complaints, additionally collecting evidence on site and processing the abnormal; finally, the processing results being transmitted to the cloud server (1), the corresponding supervisor terminal (2) and driver terminal (3) respectively; the said vehicle respondent being restricted at the time of booking and check-in of the parking space, neither to book a parking space nor to park now (see Figs. 1-22).  

With regard to claim 11,   The parking space service and management system based on parking space state information according to Claim 2, characterized also by: the said supervisor terminal (2) comprising a PC supervisor terminal and an APP supervisor terminal with camera function; the said PC supervisor terminal displaying a parking planar graph of the car park and a dynamic information of vehicle entry and exit of the car park; the said dynamic information of vehicle entry and exit including at least the parking space code, the vehicle license plate number, scheduled parking start/end time, actual parking start/end time, entry or exit, check-in or check-out of the parking space, type of amendment and time, parking space reallocation and corresponding parking space state information; the dynamic information of vehicle entry and exit taking time as master axis, with current information ahead of historical information, and abnormal information prior to normal information; the APP supervisor terminal being used to display the planar graph of parking space state and provide navigation for the supervisor, being also used to realize parking space management, collect evidence and make complaints, and book, check in and check out the parking space on behalf of customers and accept payment, as well as collect evidence of violation vehicles and report it to the parking enforcement terminal (6); the said driver terminal (3) comprising a PC driver terminal and an APP driver terminal with camera function; the said PC driver terminal being used to display the planar graph of parking space state, the APP driver terminal being used to display the planar graph of parking space state and provide navigation for the driver, being also used to collect evidence and make complaints, book the parking space on-site, make payment, check in and check out the parking space; the said parking enforcement terminal (6) comprising a PC parking enforcement terminal and an APP parking enforcement terminal with camera function; the said PC parking enforcement terminal being used to display the planar graph of parking space state; the APP parking enforcement terminal being also used to display the planar graph of parking space state and provide navigation for the enforcement officer to achieve on-site evidence collection and enforcement (see Fig. 1-22).  

With regard to claim 12, Stefik further discloses 1.1 publication of the parking space information, the supervisor or owner of the parking space publishing the parking space information on the cloud server (1) by use of the supervisor terminal (2); the said parking space information including at least the parking space code, dimensions of the parking space, the available period and the limit for the parking duration; 1.2 acquisition of the parking space reservation information, the driver uploading the parking space demand information to the cloud server (1) by use of the driver terminal (3); the said parking space demand information including at least the name of destination, the vehicle license plate number, the parking start time and the parking duration; the cloud server (1) matching the parking space demand information as received with the parking space information; feedback of the parking spaces successfully matched being provided to the driver by the driver terminal (3); the driver selecting applicable parking space by the driver terminal (3) and confirming a reservation; then the cloud server (1) updating the parking space reservation information to the supervisor terminal (2) and the driver terminal (3) respectively; the said parking space reservation information including at least the parking space code, the vehicle license plate number, the parking start time and the parking duration; 1.3 detection of parking space occupancy state, with the vehicle entry or exit of the parking space, the vehicle detection module (4) located in the parking space detecting the occupancy state change of the parking space; the vehicle detection module (4) transmitting the occupancy state information of the parking space to the supervisor terminal (2), the driver terminal (3) and the cloud server (1) respectively; 1.3.1 with the parking space been occupied as detected by the vehicle detection module (4), then the parking space occupancy state being the parking space occupied; the said cloud server (1) generating three types of the parking space states, normal occupation, occupation without check-in and occupation without check-out, according to the occupancy state information of the parking space, the parking space information, the parking space reservation information and the parking information; the said parking information including at least the parking space code, the vehicle license plate number and the time for check-in and/or check-out of the parking space; 1.3.2 with the parking space being vacant as detected by the vehicle detection module (4), then the parking space occupancy state being the parking space vacant; the said cloud server (1) generating four types of the parking space states, parking space available, parking space reserved, parking space vacant without check-out and parking space faulted according to the occupancy state information of the parking space, the parking space information, the parking space reservation information and the parking information; 1.4 all parking spaces in the car park being marked with text or graphic sign and color, and presented on the electronic map module (7) of the supervisor terminal (2), the driver terminal (3) and the field terminal component (5), according to the parking space states in steps 1.3.1 and 1.3.2; the drivers booking, checking in and checking out the parking spaces by use of the driver terminal (3); the supervisors managing the parking spaces by use of the supervisor terminal (2) (see Figs. 1-22).  

With regard to claim 13, Stefik further discloses 1.1 publication of the parking space information, the supervisor or owner of the parking space publishing the parking space information on the cloud server (1) by use of the supervisor terminal (2); the said parking space information including at least the parking space code, dimensions of the parking space, the available period and the limit for the parking duration; 1.2 acquisition of the parking space reservation information, the driver uploading the parking space demand information to the cloud server (1) by use of the driver terminal (3); the said parking space demand information including at least the name of destination, the vehicle license plate number, the parking start time and the parking duration; the cloud server (1) matching the parking space demand information as received with the parking space information; feedback of the parking spaces successfully matched being provided to the driver by the driver terminal (3); the driver selecting applicable parking space by the driver terminal (3) and confirming a reservation; then the cloud server (1) updating the parking space reservation information to the supervisor terminal (2) and the driver terminal (3) respectively; the said parking space reservation information including at least the parking space code, the vehicle license plate number, the parking start time and the parking duration; 1.3 detection of parking space occupancy state, with the vehicle entry or exit of the parking space, the vehicle detection module (4) located in the parking space detecting the occupancy state change of the parking space; the vehicle detection module (4) transmitting the occupancy state information of the parking space to the supervisor terminal (2), the driver terminal (3) and the cloud server (1) respectively; 1.3.1 with the parking space been occupied as detected by the vehicle detection module (4), then the parking space occupancy state being the parking space occupied; the said cloud server (1) generating three types of the parking space states, normal occupation, occupation without check-in and occupation without check-out, according to the occupancy state information of the parking space, the parking space information, the parking space reservation information and the parking information; the said parking information including at least the parking space code, the vehicle license plate number and the time for check-in and/or check-out of the parking space; 1.3.2 with the parking space being vacant as detected by the vehicle detection module (4), then the parking space occupancy state being the parking space vacant; the said cloud server (1) generating four types of the parking space states, parking space available, parking space reserved, parking space vacant without check-out and parking space faulted according to the occupancy state information of the parking space, the parking space information, the parking space reservation information and the parking information; 1.4 all parking spaces in the car park being marked with text or graphic sign and color, and presented on the electronic map module (7) of the supervisor terminal (2), the driver terminal (3) and the field terminal component (5), according to the parking space states in steps 1.3.1 and 1.3.2; the drivers booking, checking in and checking out the parking spaces by use of the driver terminal (3); the supervisors managing the parking spaces by use of the supervisor terminal (2) (see Figs. 1-22).  

With regard to claim 14, Stefik further discloses 1.1 publication of the parking space information, the supervisor or owner of the parking space publishing the parking space information on the cloud server (1) by use of the supervisor terminal (2); the said parking space information including at least the parking space code, dimensions of the parking space, the available period and the limit for the parking duration; 1.2 acquisition of the parking space reservation information, the driver uploading the parking space demand information to the cloud server (1) by use of the driver terminal (3); the said parking space demand information including at least the name of destination, the vehicle license plate number, the parking start time and the parking duration; the cloud server (1) matching the parking space demand information as received with the parking space information; feedback of the parking spaces successfully matched being provided to the driver by the driver terminal (3); the driver selecting applicable parking space by the driver terminal (3) and confirming a reservation; then the cloud server (1) updating the parking space reservation information to the supervisor terminal (2) and the driver terminal (3) respectively;   the said parking space reservation information including at least the parking space code, the vehicle license plate number, the parking start time and the parking duration; 1.3 detection of parking space occupancy state, with the vehicle entry or exit of the parking space, the vehicle detection module (4) located in the parking space detecting the occupancy state change of the parking space; the vehicle detection module (4) transmitting the occupancy state information of the parking space to the supervisor terminal (2), the driver terminal (3) and the cloud server (1) respectively; 1.3.1 with the parking space been occupied as detected by the vehicle detection module (4), then the parking space occupancy state being the parking space occupied; the said cloud server (1) generating three types of the parking space states, normal occupation, occupation without check-in and occupation without check-out, according to the occupancy state information of the parking space, the parking space information, the parking space reservation information and the parking information; the said parking information including at least the parking space code, the vehicle license plate number and the time for check-in and/or check-out of the parking space; 1.3.2 with the parking space being vacant as detected by the vehicle detection module (4), then the parking space occupancy state being the parking space vacant; the said cloud server (1) generating four types of the parking space states, parking space available, parking space reserved, parking space vacant without check-out and parking space faulted according to the occupancy state information of the parking space, the parking space information, the parking space reservation information and the parking information; 1.4 all parking spaces in the car park being marked with text or graphic sign and color, and presented on the electronic map module (7) of the supervisor terminal (2), the driver terminal (3) and the field terminal component (5), according to the parking space states in steps 1.3.1 and 1.3.2; the drivers booking, checking in and checking out the parking spaces by use of the driver terminal (3); the supervisors managing the parking spaces by use of the supervisor terminal (2) (see Figs. 1-22).  

With regard to claim 15, Stefik further discloses the said normal occupation meaning successful check-in of the parking space by the corresponding vehicle on the parking space and within the limit for the parking duration of the parking space as checked-in; the said occupation without check-in meaning no check-in of, failure to check in the parking space or extended standing after check-out of the parking space by the corresponding vehicle on the parking space; when the said vehicle having not checked in, or having failed to check in the parking space, the vehicle license plate number being missing at occupation without check-in; for extended standing of and after checked-out of the parking space, the vehicle license plate number being that of the corresponding vehicle; the said parking space available meaning a corresponding parking space available for booking and parking; the said parking space reserved meaning a corresponding parking space been reserved and for parking by the corresponding vehicle only; the said parking space vacant without check-out meaning a parking space with the vehicle been exited, without check-out of or failure to check out the parking space; the said occupation without check-out meaning an extended stay beyond the limit for the parking duration with successful check-in by the corresponding vehicle; the said parking space faulted meaning a parking space unavailable caused by physical reasons; the said parking space state also including specific state which includes the parking space unavailable, the parking space specific for permit parking, the parking space for temporary parking, the parking space respondent, the rechargeable parking space and the parking space for automatic parking; the said parking space unavailable meaning a parking space not available for booking and parking; the said parking space specific for permit parking meaning a parking space under permit conditions accepted for booking and parking; the said parking space for temporary parking meaning a parking space for park-now only, and at the expire of the limit for the parking duration, the parking space must be checked out and the vehicle must be removed from the parking space, the parking space for temporary parking may be limited by permit conditions;   the said parking space respondent meaning a parking space in a process of hearing for an abnormal complaint; the information for the parking space respondent being shielded in a searching result and at booking without being booked by the drivers; the said rechargeable parking space meaning a parking space equipped with EV power supply equipment for recharging of battery pack for electric vehicles or accessory power supply for on-board electric equipment; the said parking space for automatic parking meaning a parking space with infrastructure for automatic parking for vehicles with automatic or semi-automatic assisted parking system or automatic driving system (see Fig. 1-22).   

With regard to claim 16, Stefik further discloses the said normal occupation meaning successful check-in of the parking space by the corresponding vehicle on the parking space and within the limit for the parking duration of the parking space as checked-in; the said occupation without check-in meaning no check-in of, failure to check in the parking space or extended standing after check-out of the parking space by the corresponding vehicle on the parking space; when the said vehicle having not checked in, or having failed to check in the parking space, the vehicle license plate number being missing at occupation without check-in; for extended standing of and after checked-out of the parking space, the vehicle license plate number being that of the corresponding vehicle; the said parking space available meaning a corresponding parking space available for booking and parking; the said parking space reserved meaning a corresponding parking space been reserved and for parking by the corresponding vehicle only; the said parking space vacant without check-out meaning a parking space with the vehicle been exited, without check-out of or failure to check out the parking space; the said occupation without check-out meaning an extended stay beyond the limit for the parking duration with successful check-in by the corresponding vehicle; the said parking space faulted meaning a parking space unavailable caused by physical reasons;   the said parking space state also including specific state which includes the parking space unavailable, the parking space specific for permit parking, the parking space for temporary parking, the parking space respondent, the rechargeable parking space and the parking space for automatic parking; the said parking space unavailable meaning a parking space not available for booking and parking; the said parking space specific for permit parking meaning a parking space under permit conditions accepted for booking and parking; the said parking space for temporary parking meaning a parking space for park-now only, and at the expire of the limit for the parking duration, the parking space must be checked out and the vehicle must be removed from the parking space, the parking space for temporary parking may be limited by permit conditions; the said parking space respondent meaning a parking space in a process of hearing for an abnormal complaint; the information for the parking space respondent being shielded in a searching result and at booking without being booked by the drivers; the said rechargeable parking space meaning a parking space equipped with EV power supply equipment for recharging of battery pack for electric vehicles or accessory power supply for on-board electric equipment; the said parking space for automatic parking meaning a parking space with infrastructure for automatic parking for vehicles with automatic or semi-automatic assisted parking system or automatic driving system (see Figs. 1-22).  

With regard to claim 17, Stefik further discloses the said normal occupation meaning successful check-in of the parking space by the corresponding vehicle on the parking space and within the limit for the parking duration of the parking space as checked-in; the said occupation without check-in meaning no check-in of, failure to check in the parking space or extended standing after check-out of the parking space by the corresponding vehicle on the parking space; when the said vehicle having not checked in, or having failed to check in the parking space, the vehicle license plate number being missing at occupation without check-in; for extended standing of and after checked-out of the parking space, the vehicle license plate number being that of the corresponding vehicle; the said parking space available meaning a corresponding parking space available for booking and parking; the said parking space reserved meaning a corresponding parking space been reserved and for parking by the corresponding vehicle only; the said parking space vacant without check-out meaning a parking space with the vehicle been exited, without check-out of or failure to check out the parking space; the said occupation without check-out meaning an extended stay beyond the limit for the parking duration with successful check-in by the corresponding vehicle; the said parking space faulted meaning a parking space unavailable caused by physical reasons; the said parking space state also including specific state which includes the parking space unavailable, the parking space specific for permit parking, the parking space for temporary parking, the parking space respondent, the rechargeable parking space and the parking space for automatic parking; the said parking space unavailable meaning a parking space not available for booking and parking; the said parking space specific for permit parking meaning a parking space under permit conditions accepted for booking and parking; the said parking space for temporary parking meaning a parking space for park-now only, and at the expire of the limit for the parking duration, the parking space must be checked out and the vehicle must be removed from the parking space, the parking space for temporary parking may be limited by permit conditions; the said parking space respondent meaning a parking space in a process of hearing for an abnormal complaint; the information for the parking space respondent being shielded in a searching result and at booking without being booked by the drivers; the said rechargeable parking space meaning a parking space equipped with EV power supply equipment for recharging of battery pack for electric vehicles or accessory power supply for on-board electric equipment; the said parking space for automatic parking meaning a parking space with infrastructure for automatic parking for vehicles with automatic or semi-automatic assisted parking system or automatic driving system (see Figs. 1-22).  

With regard to claim 18, Stefik further discloses the said normal occupation meaning successful check-in of the parking space by the corresponding vehicle on the parking space and within the limit for the parking duration of the parking space as checked-in; the said occupation without check-in meaning no check-in of, failure to check in the parking space or extended standing after check-out of the parking space by the corresponding vehicle on the parking space; when the said vehicle having not checked in, or having failed to check in the parking space, the vehicle license plate number being missing at occupation without check-in; for extended standing of and after checked-out of the parking space, the vehicle license plate number being that of the corresponding vehicle; the said parking space available meaning a corresponding parking space available for booking and parking; the said parking space reserved meaning a corresponding parking space been reserved and for parking by the corresponding vehicle only; the said parking space vacant without check-out meaning a parking space with the vehicle been exited, without check-out of or failure to check out the parking space; the said occupation without check-out meaning an extended stay beyond the limit for the parking duration with successful check-in by the corresponding vehicle; the said parking space faulted meaning a parking space unavailable caused by physical reasons; the said parking space state also including specific state which includes the parking space unavailable, the parking space specific for permit parking, the parking space for temporary parking, the parking space respondent, the rechargeable parking space and the parking space for automatic parking; the said parking space unavailable meaning a parking space not available for booking and parking; the said parking space specific for permit parking meaning a parking space under permit conditions accepted for booking and parking; the said parking space for temporary parking meaning a parking space for park-now only, and at the expire of the limit for the parking duration, the parking space must be checked out and the vehicle must be removed from the parking space, the parking space for temporary parking may be limited by permit conditions; the said parking space respondent meaning a parking space in a process of hearing for an abnormal complaint; the information for the parking space respondent being shielded in a searching result and at booking without being booked by the drivers; the said rechargeable parking space meaning a parking space equipped with EV power supply equipment for recharging of battery pack for electric vehicles or accessory power supply for on-board electric equipment; the said parking space for automatic parking meaning a parking space with infrastructure for automatic parking for vehicles with automatic or semi-automatic assisted parking system or automatic driving system (see Figs. 1-22).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that in a system claim the prior art must only be “capable of” or “configured to” carry out the claimed functions.  The prior art does not have to perform the functions, just be capable of doing so.